DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
For Claim 17, this claim is drawn to a “computer program product.”  The claim defines the product as “having instructions executable on a computer, which instructions, when executed on a computer, cause the computer to carry out the method as claimed in any claim 1.”  To restate, the claim defines the product as comprised of software.  The Specification does not define “computer program product” any different from the claim.  For example, paragraph [0031] of the Specification, which is part of the Background/Summary section, pertains to the “computer program product,” but appears to be just a copy of the claim itself.  Thus, the Specification also defines the product as comprised of software.  
per se have been held to be non-statutory.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77, respectively.  In this case, Claim 17 clearly is directed towards a computer program.  
Therefore, Claim 17 is directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 1, this claim was filed in a Preliminary Amendment that was present on the filing date of the application.  Therefore, this claim is part of the original disclosure.  See MPEP § 714.01(e), Section II.  Even though this claim is part of the original disclosure, this claim recites two sets of limitations in which one with ordinary skill in the art would find are not sufficiently described within the disclosure.
First, this claim recites the following first set of limitations: “a digital representation of an object,” “the object representation comprises a plurality of items of image information of the object,” and “an item of image information indicates a value of a measured variable for the object at a defined position of the object.”  Based on this first set of limitations, one with ordinary skill in the art would understand that the claim requires for the object to be represented by at least one image that comprises image information, where the image information is indicative of at least one measured variable of the objet at a specified position.   However, one with ordinary skill in the art would find that this first set of limitations has not been described by the disclosure with sufficient detail to show that Applicant was in possession of the features encompassed by this first set of limitations.
As far as the Examiner can tell, the relevant portions of the disclosure are paragraphs [0002], [0008], [0028], and [0052].  As discussed in paragraphs [0002], [0008], and [0028], the invention appears to be directed towards the inspection of workpieces using some kind of 
In the embodiment of paragraph [0008], the object under inspection is “digitally represented in an initially arbitrary manner.”  Paragraph [0008] sets forth that that digital representation is “an image of the object obtained from a measurement” such that unspecified “items of image information” depict “properties of the object.”  The properties are not further discussed or elaborated upon.  Furthermore, paragraph [0008] indicates that “measured variables” are “coded by the image information” and “can represent, for example, the type of the material of the object in specific region.”  Paragraph [0008] concludes by setting forth the image can be a 2D image or a 3D image.  Thus, paragraph [0008] essentially sets forth that the object is represented by an image that comprises unspecified items of image information depicting unspecified object properties and codes measured variables such as object materials.  Paragraph [0008] does not, however, set forth how such an image is obtained or created.
Similarly, in the embodiment of paragraph [0028], the object under inspection is not represented by just image data, but is instead represented by “a rasterized representation of the object, where the rasterized representation comprises a plurality of measurement points of a measurement of the object arranged in a raster, wherein a measurement point comprises at least one item of image information.”  Paragraph [0028] indicates that the imaging method can be “any arbitrary imaging method,” but then states that the object can be represented by “a magnetic resonance tomograph.”  Thus, paragraph [0028] essentially sets forth that the object is represented by rasterized image data that is based on measurement points.  Like paragraph [0008], paragraph [0028] also does not set forth how such an image is obtained or created

The Examiner finds that one skilled in the workpiece inspection arts would probably understand or know how to reconstruct an image or images from CT data or MR data, but also finds that one with that same skill would not understand from the limited disclosure of paragraphs [0008] and [0028] how an image or images could be ascertained that comprise object properties or code measured variables such as object materials, as is essentially required by the first set of limitations.  The Examiner also finds that, even though the invention is not particularly described, one with that same skill could probably determine with some reasonable experimentation (i.e., not undue) how to create or generate such an image.  In other words, the Examiner finds that one skilled in those same arts could probably generate the image used in the subsequent processing, but maybe not in the same way as the invention.  Because of the lack of written description, one skilled in the art would not be able to determine what impact the method of image formation has on the subsequent processing.  Therefore, even though the disclosure enables the claimed features, the disclosure does not provide sufficient written support for these claimed features.
Second, this claim recites the following second set of limitations, “ascertaining a distance field from the items of image information of the object representation, wherein the distance field comprises a plurality of data points arranged in a raster, wherein the distance field assigns each of the data points at least one distance value, wherein the distance value specifies in each case the shortest spacing of the data point in relation to a closest material boundary surface of the object.”  Based on this second set of limitations, one with ordinary skill in the art would understand that the claim requires a distance field that is comprised of rasterized data points, 
As far as the Examiner can tell, the relevant portions of the disclosure are at least paragraphs [0007] and [0011]-[0015].  These paragraphs essentially describe that either an isotropic or anisotropic grid of data points is overlaid on the image of the object where the spacing between data points can be selected such that a spacing between adjacent data points can minimize information loss (i.e., “to ensure a sufficiently accurate representation of the object”) and where each data point comprises a value that represents the distance between a respective data point and a material boundary surface of the object that is closest to the respective data point.  In this way, data points within a threshold distance of the material boundary surfaces of the object can be selected to represent the object at a later time and the remaining data points can be discarded.  The effect is that the whole raster is not needed to represent the object; only the data point within the threshold distance.  Neither these paragraphs nor other paragraphs of the disclosure describe how the distance field is ascertained from the image information and how the distance values are actually determined.  Paragraph [0045] indicates that a user can select the material boundaries of the object and select a region surrounding the material boundaries in which data points should be kept and paragraph [0027] indicates that the respective spacing between data points surrounding the material boundaries can be ascertained, but no parts of the disclosure describe how the distance field is initially determined from the image information and how the distance values within the distance field are determined.  In sum, the disclosure simply 
The Examiner finds that one skilled in the workpiece inspection arts would probably understand the concept of distance fields or know how to assign a raster of data points to an image of an object, but also finds that one with that same skill would not understand from the limited disclosure how a distance value that represents a distance between a respective data point and a material boundary surface of the object is determined from the image information, as is essentially required by the second set of limitations.  The Examiner also finds that, even though the invention is not particularly described, one with that same skill could probably determine with some reasonable experimentation (i.e., not undue) how to create or generate such a distance field.  In other words, the Examiner finds that one skilled in those same arts could probably generate the distance field, but maybe not in the same way as the invention.  Because of the lack of written description, one skilled in the art would not be able to determine what impact the method of generating the distance field has on the subsequent processing.  Therefore, even though the disclosure enables the claimed features, the disclosure does not provide sufficient written support for these claimed features.
Therefore, Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-16, each of these claims incorporates all of the limitations of independent Claim 1.  As a result, each of these claims at least includes the written description issues discussed above with respect to Claim 1. 

For Claim 17, this claim only differs from Claim 1 in that it is directed towards a “computer program product” instead of a “method,” but otherwise incorporates all of the limitations of Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 17 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 1, this claim recites a limitation that includes terms that one with ordinary skill in the art would not be able to specifically define, even after considering the disclosure.
For example, the claim recites the following limitation, “wherein the distance value specifies in each case the shortest spacing of the data point in relation to a closest material boundary surface of the object.”  For this limitation, one with ordinary skill in the art would not be able to determine what “each case” means and how “shortest” and “closest” are defined.  With respect to “each case,” the claim never refers to each individual distance value as a case and never requires different cases of material boundaries to exist.  Thus, one with ordinary skill in the art would not be able to determine what “each case” is referring to.  With respect to the term “shortest,” this term and similar terms are used throughout the disclosure to describe certain concepts, but neither the claim nor the disclosure provides a specific formula for this term.  As discussed above in the written description rejections, how the distance values are determined is simply not disclosed.  Thus, the disclosure cannot provide a meaning for the term “shortest” as it is used in the limitation.  With respect to the term “closest,” this term and similar terms are used 
Therefore, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
For the purposes of examination, the Examiner has interpreted the limitation as if it recited “wherein each distance value represents the distance between a respective data point corresponding to the distance value and a material boundary surface of the object that is closest to the respective data point from among the plurality of material boundary surfaces of the object” instead.
As for Claims 2-16, each of these claims incorporates all of the limitations of independent Claim 1.  As a result, each of these claims at least includes the clarity issues discussed above with respect to Claim 1. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
For Claim 17, this claim only differs from Claim 1 in that it is directed towards a “computer program product” instead of a “method,” but otherwise incorporates all of the limitations of Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The “Distance Field Compression” non-patent literature document, which is cited on the attached form PTO-892, discloses a lossless compression for a distance field by determining an accurate distance field.  See Section 3.1.
The “From Feature Detection in Truncated Signed Distance Fields to Sparse Stable Scene Graphs” non-patent literature document, which is cited on the IDS filed October 3, 2019, discloses a truncated signed distance field, which limits the distance field to a particular set of ranges in accordance with the viewpoint of observation.  See Section II.A.
The “Voxelization of Solids with Sharp Details” non-patent literature document, which is cited on the IDS filed October 3, 2019, discloses a method for compressing truncated signed distance fields using RL compression.  See Chapter 5.
The “Adaptively Sampled Distance Fields: A General Representation of Shape for Computer Graphics” non-patent literature document, which is cited on the attached form PTO-892, discloses a method for forming a non-uniform distance field based on the shape of the object.  See Section 3.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
May 26, 2021